Exhibit 10.5
ASSET EXCHANGE AGREEMENT
 
THIS ASSET SALE AGREEMENT is made as of the 5th day of February, 2009, by LEHMAN
BROTHERS BANK, FSB, a Federally chartered savings institution (“LBB”) and
CAPITAL CROSSING PREFERRED CORPORATION, a Massachusetts corporation (“CCPC”).
LBB and CCPC are sometimes referred to herein singly as a “Party” and
collectively as the “Parties.”
 
RECITALS
 
This Agreement contemplates a transaction in which LBB will transfer to CCPC all
of the Bank Loans described in the Bank Loan Schedule attached hereto as
Schedule A and in consideration for such transfer CCPC will transfer to LBB all
of the REIT Loans described in the REIT Loan Schedule attached hereto as
Schedule B.
 
AGREEMENT
 
In consideration of the mutual promises herein made, and in consideration of the
representations, warranties, and covenants herein contained, the Parties agree
as follows:
 
1. Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated.
 
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, Claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, liabilities, obligations, taxes, liens, losses, reasonable
out-of-pocket expenses and fees, including court costs and attorneys’ fees and
expenses.
 
“Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person. For the purposes of
this definition, “control” (including the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or by
contract or otherwise.
 
“Agreement” means this Asset Exchange Agreement and attachments hereto
including, without limitation, all schedules, exhibits and attachments to this
Agreement.
 
“Allocated Purchase Price” means, with respect to an Asset, the “Allocated
Purchase Price” shown on the Loan Schedule for such Asset.


1



--------------------------------------------------------------------------------



 



“Allonge” means an allonge substantially in the form of Exhibit B to be executed
and delivered by the Transferor at Closing to sell, assign and transfer a Note
to the Transferee.
 
“Asset” means any Loan.
 
“Asset File” means, with respect to each Asset, all Loan Documents and all
documents and correspondence relating to the origination, administration and
servicing of the Loan, to the extent same are available and held in the related
asset file in the possession of the Transferor, as of the Closing Date,
including, without limitation, relevant correspondence, legal opinions, leases,
rent rolls, contracts (management, service, repair, etc.), title insurance
policies, insurance policies and third party reports; as well as any electronic
data, e-files and databases to the extent that same include any of the items
listed above for each Asset and are reasonably available for transfer as part of
the Asset File.
 
“Asset Group” means a group of two or more Loans, all of which either (a) are
secured by all or part of the same Loan Collateral, (b) are interrelated by the
fact that a default under one results in a default under one or more of the
others, or (c) have the same or similar Obligors.
 
“Asset Repurchase Price” means, the Allocated Purchase Price, plus any
customary, reasonable and necessary “out of pocket” costs and expenses,
including reasonably incurred and paid protective advances, actually incurred by
the Transferee of an Asset during its ownership of such Asset in connection with
the collection, administration and servicing of such Asset, minus any principal
payments received by the Transferee of an Asset during its ownership of such
Asset.
 
“Assignment” means an instrument in substantially the form of Exhibit C to be
executed, acknowledged and delivered by the Transferor subsequent to Closing (as
provided herein) to sell, assign and transfer the Mortgage securing an
individual Loan from the Transferor to the Transferee.
 
“Assignment of Life Insurance” means an instrument in form and substance
satisfactory to the Transferee to be executed and delivered by the Transferor at
Closing which assigns to the Transferee the Transferor’s rights as secured party
under any life insurance policy securing a Loan.
 
“Bank Loan” means a Loan owned on the date hereof by LBB that is identified on
the Bank Loan Schedule.
 
“Bill of Sale” means a bill of sale substantially in the form of Exhibit D to be
executed and delivered by the Transferor at Closing to sell, assign and transfer
to the Transferee all of the rights, title and interests of the Transferor in
the Loans and Loan Documents related thereto and any payments arising under such
Loans and Loan Documents to the Transferee.
 
“Business Day” means any day other than a Saturday, Sunday, Federal holiday or
state holiday in New York, or other day on which banks with offices in New York
and Massachusetts are authorized or required to be closed.


2



--------------------------------------------------------------------------------



 



“CCPC” has the meaning set forth in the preface above.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq.
 
“Certificate of Defect” means a certificate substantially in the form of
Exhibit E, with blanks appropriately completed, which shall identify an Asset
with respect to which the Transferee contends there is a material breach of a
representation or warranty of the Transferor contained in Section 4.
 
“Claim” means any claim, Liability, proof of claim (including, without
limitation, a proof of claim filed in bankruptcy proceedings), demand, lien,
complaint, summons, legal, equitable or administrative action, suit,
investigation or proceeding of any nature, chose in action, damage, judgment,
order, injunction, decree, penalty or fine, and all losses, costs and expenses
relating to the foregoing (including, without limitation, attorney’s fees and
expenses).
 
“Closing” means the closing of the transactions contemplated by this Agreement
in accordance with Section 2.02.
 
“Closing Date” has the meaning set forth in Section 2.02.
 
“Closing Documents” means all documents that under the terms of this Agreement
are required to be delivered by LBB or CCPC at Closing.
 
“Closing Statement” means the document substantially in the form of Exhibit A
attached hereto and incorporated herein, to be prepared by LBB and executed by
LBB and CCPC at Closing.
 
“Cure Period” means, with respect to a Defective Asset, the period of 30 days
commencing on the date the Transferor delivers to the Transferee a response to a
Certificate of Defect with respect to such Defective Asset in accordance with
Section 7.03(b) hereof, which period shall be extended for an additional period
of 60 days (for a total of 90 days) provided that the Transferor is pursuing
with diligence and good faith the cure of a breach of representation or
warranty.
 
“Cut-Off Date” means December 31, 2008.
 
“Defective Asset” means an Asset as to which the Transferor has breached a
representation or warranty under Section 4 hereof, which breach has a material
adverse effect on the Asset, and the Transferee has timely delivered to the
Transferor a Certificate of Defect pursuant to Section 7.03 as to such breach.
 
“Exception Schedule” means the schedule of exceptions and limitations to the
representations and warranties made by LBB or CCPC, as applicable, in this
Agreement, which schedule is attached to this Agreement and incorporated herein.


3



--------------------------------------------------------------------------------



 



     “Governmental Order” has the meaning set forth in Section 8.01(b).
     “Hazardous Materials” means (a) those substances included with the
definitions of any one or more of the terms “hazardous substances,” “hazardous
materials,” “hazardous waste” and “toxic substances” in CERCLA, RCRA, and the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. Section 1801, et
seq., and in the regulations promulgated pursuant thereto; (b) those substances
listed in the United States Department of Transportation Table (49 CFR
Section 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) (40 CFR Section 302 and amendments thereto) as
hazardous substances; (c) solid waste or hazardous waste as defined by the
Environmental Protection Agency regulations at 40 CFR §261; (d) such other
substances, materials and wastes that are or become regulated under applicable
local, state or Federal laws, or that are classified as hazardous or toxic under
Federal, state or local laws or regulations; and (e) any materials, wastes or
substances that are (i) petroleum; (ii) polychlorinated biphenyls; (iii) within
the definition of “hazardous substance” set forth in Section 311 of the Clean
Water Act (33 U.S.C. Section 1321), or designated as “toxic pollutants” subject
to Chapter 26 of the Clean Water Act pursuant to Section 307 of the Clean Water
Act (33 U.S.C. Section 1317); (iv) flammable explosives; (v) radioactive
materials; or (vi) friable asbestos.
     “Interim Period” means the period of time that began on the day after the
Cut-Off Date and continuing through the Closing Date.
     “Knowledge” means, with respect to references to LBB’s Knowledge, the
actual knowledge of the officers of LBB who are responsible for the day-to-day
management of the Bank Loans or, with respect to references to CCPC’s Knowledge,
the actual knowledge of the officers of CCPC who are responsible for the
day-to-day management of the REIT Loans.
     “LBB” has the meaning set forth in the preface above.
     “Legal Requirement” means any law, statute, ordinance, code, rule,
regulation, license, permit, authorization, decision, order, injunction or
decree of any governmental entity (or any independent agency or political
subdivision thereof) or any court with appropriate jurisdiction.
     “Liability” means any liability (whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated and whether due or to become due).
     “Litigation Matters” means all matters pending in any forum that are
related to or arose out of or as the result of any of the Assets including, but
not limited to, all arbitrations, mediations and judicial proceedings in any
local, county, state or Federal court (including any bankruptcy courts) whether
or not the Transferor is a party to or has or has not entered a notice of
appearance in such matters.
     “Loan” means a Bank Loan described in the Bank Loan Schedule or a REIT Loan
described in the REIT Loan Schedule or both, as the context may require, and
includes (a) the

4



--------------------------------------------------------------------------------



 



obligations evidenced by each Note, any promissory note renewed by a Note and
any promissory note renewing any Note; (b) any judgments founded upon a Note, to
the extent attributable thereto and any lien arising therefrom; and (c) the
proprietary interest of the Transferor in any litigation (including, without
limitation, any foreclosure) or bankruptcy to which the Transferor is a party or
claimant based upon any such Note.
     “Loan Collateral” means any real property, machinery, equipment, fixtures
and furnishings, inventory, cash, certificates of deposit, securities, leases,
guaranties, contract rights, receivables, letters of credit, assignment of life
insurance policies and all other property, real or personal, tangible or
intangible, new or used, securing a Loan.
     “Loan Documents” means, with respect to each Loan, the following documents,
as and if applicable:
          (a) The Note, and if applicable, one or more allonges, or if an
original Note does not exist, a lost note affidavit, signed in connection with
the Loan bearing all intervening endorsements;
          (b) The original of the loan agreement entered into between the
borrower and the lender under the Loan, if any, and all guarantees and
indemnities, if any, executed in connection with the Loan;
          (c) The original, filed Mortgage executed in connection with the Loan,
or if the original Mortgage does not exist, a copy of the original with
recording information, and if a copy of the original Mortgage does not exist,
the Transferor shall, reasonably promptly after Closing, obtain a copy from the
applicable recording office and deliver the same to the Transferee;
          (d) Copies of all documents, if any, relating to the formation and
organization of the borrower under the Loan, together with all consents and
resolutions delivered in connection with such borrower’s obtaining the Loan;
          (e) All other documents and instruments evidencing, guaranteeing,
insuring or otherwise constituting or modifying or otherwise affecting the Loan,
or otherwise executed or delivered in connection with, or otherwise relating to,
the Loan, including all documents establishing or implementing any lockbox/cash
management arrangements and/or reserve or escrow accounts to be funded by the
borrower;
          (f) The original interest rate cap agreement applicable to the Loan,
together with an original of the related assignment of interest rate cap
agreement (if any);
          (g) Intentionally Omitted;
          (h) Intentionally Omitted;
          (i) A copy of the opinions of counsel (if any) of the borrower under
each Loan;

5



--------------------------------------------------------------------------------



 



          (j) A copy of the UCC financing statements, if any, and all necessary
UCC continuation statements with evidence of filing thereon or copies thereof
certified by such borrower that such financing statements have been sent for
filing and UCC assignments;
          (k) The original mortgagee title insurance policy, if any, together
with all endorsements thereto; and
          (l) Copies of all insurance policies relating to each Mortgaged
Property required under the Loan Documents, if any.
     “Loan Schedule” means the loan schedules attached hereto as Schedule A and
Schedule B setting forth as the Cut-Off Date the following information
concerning each Loan:
          (a) The Transferor’s loan or account number;
          (b) Name and mailing address for each Obligor;
          (c) Original Principal Balance;
          (d) Interest rate in effect;
          (e) Stated maturity date and/or call date;
          (f) Payment in effect;
          (g) Last payment date and next due date;
          (h) Principal Balance as of the Cut-Off Date;
          (i) Amount of late payment fees and other charges owing;
          (j) The last known street address of the location of tangible Loan
Collateral;
          (k) A code indicating the type of Primary Loan Collateral, if any,
securing the Loan and the priority of the related lien or security interest
(e.g., first, second, etc.);
          (l) The priority of the lien of the Primary Loan Collateral, and if
the Loan is not secured by a first and prior lien or security interest in and to
the Primary Loan Collateral, a reasonable estimate of the amount of indebtedness
secured by the prior liens and security interests as reflected in the Loan
Documents as of the Cut-Off Date;
          (m) A code indicating whether the Loan bears a fixed rate of interest
or an adjustable rate of interest, and in the case of adjustable rate Loans, the
reset date, adjustment formula and the existence of caps, if any;
          (n) A code indicating if the Loan is in foreclosure;

6



--------------------------------------------------------------------------------



 



          (o) A code indicating the attorney status (i.e., whether the Loan has
been referred to an attorney, and if so, the name, address and telephone number
of such attorney);
          (p) The amount of any past due real estate taxes, fees or charges with
respect to the Mortgaged Property;
          (q) Intentionally Omitted;
          (r) The annualized amount of all real estate taxes due and payable
with respect to the Mortgaged Property;
          (s) A code indicating whether escrows for taxes, insurance or other
charges are collected with respect to the Loan and the amount of any such
escrows collected but not applied for their designated purposes; and
          (t) If such is the case, a code indicating that the Loan is not
personally guaranteed by one or more guarantors;
          The Loan Schedule may be in the form of more than one list and/or
schedule, collectively setting forth all of the information required.
     “Lost Note Affidavit” means a lost note affidavit and indemnity in
substantially the same form as Exhibit F attached hereto.
     “Material” or “Materially” means in the case of the breach of any
representation or warranty set forth in Article 4 of this Agreement, a breach as
to which CCPC or LBB reasonably can demonstrate that the total of: (i) the cost
or aggregate cost to cure or remediate such breach, plus (ii) the diminution in
value of the Loan as a result thereof, exceeds $10,000.00.
     “Mortgage” means, with respect to each Loan, a mortgage, deed of trust,
deed to secure debt, assignment of rents or leases or other instrument creating
or evidencing a lien or security interest in or to any Mortgaged Property that
secures such Loan.
     “Mortgaged Property” means, with respect to each Loan, any real property
(excluding fixtures covered by a Security Instrument other than a mortgage)
securing such Loan.
     “Note” means the original executed promissory note evidencing the
indebtedness of an Obligor under a Loan, or if an original executed promissory
note does not exist, a Lost Note Affidavit, signed in connection with the Loan
with a true copy of the Note attached thereto, or other document (original or
true copy) which is sufficient to evidence the indebtedness under the Loan, such
that the Transferee may enforce an action at law to collect such indebtedness,
together with the original of any allonge, rider, addendum or amendment thereto
and any assignments thereof.
     “Obligor” means a borrower, mortgagor, guarantor or judgment debtor under a
Loan or other Person who owes payments or is responsible for performance under a
Loan.

7



--------------------------------------------------------------------------------



 



     “Party” or “Parties” has the meaning set forth in the preface above.
     “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other entity, or a governmental authority (or any
department, agency or political subdivision thereof).
     “Power of Attorney” means an irrevocable limited power of attorney given by
the Transferor granting the authority to the representatives of the Transferee
named therein to execute such documents and to take such actions as specified
therein, all as set forth in the form attached as Exhibit G hereto.
     “Primary Loan Collateral” means the Loan Collateral specifically set forth
in the Loan Schedule.
     “Principal Balance” means, as of any date of determination, the then unpaid
principal balance of a Loan.
     “RCRA” means the Resource Conservation and Recovery Act of 1976, as
amended, 42 U.S.C. Section 6901, et seq.
     “REIT Loan” means a Loan owned by CCPC on the date hereof that is
identified on the REIT Loan Schedule.
     “Servicer” [Capital Crossing Servicing Company, LLC], as servicer under
that certain loan servicing agreement for the benefit of each of the
Transferees.
     “Subsidiary” means any corporation, limited liability company, partnership
or trust with respect to which a specified Person (or a Subsidiary thereof) owns
a majority of the equity ownership interests or has the power to vote or direct
the management and control thereof.
     “Transferee” means, with respect to the Bank Loans, CCPC and with respect
to the REIT Loans, LBB.
     “Transferor” means, with respect to the Bank Loans, LBB and with respect to
the REIT Loans, CCPC.
     “UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction.
     “UCC Financing Statement” means a financing statement executed and filed
pursuant to the UCC as in effect in the relevant jurisdiction.

8



--------------------------------------------------------------------------------



 



2. Exchange/Assignment.
     2.01 Exchange and Assignment. On and subject to the terms and conditions of
this Agreement, LBB agrees to transfer, assign and sell to CCPC all right, title
and interest of LBB in and to the Bank Loans and in consideration for such
transfer CCPC agrees to transfer, assign and sell to LBB all right, title and
interest of CCPC in and to the REIT Loans.
     2.02 Closing. The closing of the transactions contemplated by this
Agreement shall take place in accordance with this Section 2.02, and at the
offices of LBB located at 1271 Avenue of the Americas, 46th Floor, New York, New
York, 10019, commencing at 9:00 a.m. local time, or at such other place, date or
time as the Parties may mutually agree. The closing of the exchange and
assignment of the Loans (the “Closing”) shall occur on or after February 13,
2009, or on such later date as all conditions to Closing set forth in
Section 6.01 have been satisfied (the “Closing Date”). All Closing deliveries,
requirements, adjustments and conditions shall be applicable to the Closing Date
with respect to the Loans.
     2.03 Intentionally Omitted.
     2.04 Post Cut-Off Date Payments on Assets. At the Closing, each Transferor
shall pay to each Transferee with respect to the Loans transferred to such
Transferee an amount equal to the sum of all principal, interest and other
payments received by the Transferor (of any kind or nature, including, without
limitation, servicing fees paid by an Obligor) during the Interim Period with
respect to the Assets transferred to the Transferee at the Closing, whether such
payments relate to a period prior to or after the Cut Off Date; provided that
the Parties acknowledge that the amounts owed by CCPC and LBB, respectively,
pursuant to this Section 2.04 may be set off against amounts due to CCPC or LBB,
as applicable, pursuant to this Section 2.04. The Transferee shall be entitled
to all payments received on the Assets transferred to the Transferee at Closing
(of any kind or nature, including, without limitation, servicing fees paid by an
Obligor) after the Interim Period. The payment referenced in this paragraph
shall be reflected on the Closing Statement.
     2.05 Post-Closing Adjustments. If any of the amounts required to be paid as
contemplated by this Agreement cannot be precisely determined at Closing, CCPC
and LBB shall make such payment on an estimated basis at Closing. CCPC and LBB
shall make a final determination of the amount of such payment or credit, and
shall make any appropriate adjusting payments, as soon as practicable following
Closing, but in no event later than 30 days after the Closing Date, or as soon
thereafter as reasonably practicable in accordance with the good faith efforts
of the Parties. The payment referenced in this paragraph shall be reflected on a
revised version of the Closing Statement in accordance with this paragraph.

9



--------------------------------------------------------------------------------



 



     2.06 Deliveries at Closing With Respect to the Loans. At the Closing with
respect to each applicable Loan, the Transferor shall execute and deliver to the
Transferee or on behalf of the Transferee to the party designated below:
          (a) the Note, together with an Allonge from the Transferor to the
Transferee. If directed by the Transferee, the Transferor shall deliver the Note
and Allonges to any other Person;
          (b) Intentionally Omitted;
          (c) Intentionally Omitted;
          (d) Intentionally Omitted;
          (e) The Loan Documents (other than the Note) to the Servicer or any
other Person;
          (f) The Asset File to the Servicer or any other Person;
          (g) The Bill of Sale to the Transferee;
          (h) Powers of Attorney, in such number as may be reasonably requested
by the Transferee;
          (i) The Closing Statement; and
          (j) An incumbency certificate of the Transferor together with a
certified copy of resolutions of the Transferor’s Board of Directors evidencing
appropriate corporate authority for and approval of the transactions
contemplated by this Agreement accompanied by a certificate of an officer or
in-house legal counsel of the Transferor attesting to the accuracy and continued
effectiveness of the resolutions.
     2.07 Intentionally Omitted.
     2.08 Additional Deliveries. After the Closing, the Transferee shall
prepare, execute and deliver to the Transferor for execution a Notice to Obligor
of Assignment in the form of Exhibit H attached hereto. Within one hundred
eighty (180) days after the Closing, (i) the Transferee shall prepare or cause
the Servicer to prepare an Assignment for each Loan and present it for execution
by the Transferor, and the Transferor shall thereafter execute such Assignment
and make it available to the Transferee or its designee; and (ii) the Transferee
shall cause such Assignment to be recorded with the proper recording office and
concurrently shall deliver to the custodian under the Loan and Security
Agreement a copy of such Assignment with evidence of recording and an assignment
of mortgage in blank executed by the Transferee. Following the Closing, upon
request by the Transferee, and without payment of further consideration and with
no further liability to the Transferee, the Transferor shall execute,
acknowledge and deliver or cause to be executed, acknowledged and delivered to
the Transferee

10



--------------------------------------------------------------------------------



 



such further instruments, documents and assurances, as may be required from time
to time to complete the transactions contemplated by this Agreement, including
any such other documents as are customarily delivered by assignors of similar
loans and which have been reasonably requested by the Transferee, including
without limitation, assignments of life insurance policies, assignments of
collateral accounts and assignments of documents or other property which have
been pledged to secure a Loan. The Transferor may elect to permit the Transferee
to execute and, if not timely executed and delivered by the Transferor, the
Transferee shall be permitted to execute on behalf of the Transferor, pursuant
to the Power of Attorney, the additional documents described in this
Section 2.08 or in a separate writing signed by the Transferor.
     2.09 Transfer and Recordation Fees and Taxes; Other Costs. The Transferor
shall pay all transfer, filing and recording fees and taxes, reasonable
out-of-pocket costs and expenses and all state, county or city documentary
taxes, if any, relating to the filing or recording of any Mortgage and any Loan
Document or the assignment of any Loan Document in accordance with all Legal
Requirements, with the exception of the filing and recording fees for filing of
UCC-3 transfers and assignments which will be paid by the Transferee. The
Transferee shall be responsible for filing and recording the Transferor’s
Closing Documents. The Transferee shall pay all transfer tax, and the Transferee
shall prepare the necessary forms in connection with such Closing Documents. The
Transferor shall execute such forms to the extent required by Legal
Requirements. Any of the foregoing costs which cannot be determined or paid at
Closing shall be paid by the Party responsible post-Closing promptly after such
amounts are determined or payable.
     2.10 Delivery of Files. The Transferee shall take delivery of all Asset
Files on the Closing Date. After Closing, the Transferor shall have no
responsibility for the safekeeping of the Asset Files and all risk of loss or
damage with respect to such files shall be borne by the Transferee. All expenses
incurred with respect to the shipment of such files to the Transferee or the
Transferee’s agent shall be paid by the Transferee. The Transferee agrees to
abide by all Legal Requirements regarding the preservation and maintenance of
all Loan Documents and records relating to the Loans transferred to it,
including but not limited to the length of time such documents and records are
to be retained. After delivery of the Asset Files to the Transferee, the
Transferor may continue to use, inspect and make extracts from or copies of such
files, to the extent available, in each case upon the Transferor’s reasonable
notice to the Transferee and at the Transferor’s expense.
     2.11 Intentionally Omitted.
     2.12 Insurance; Notices to Insurance Carriers. The Transferor shall as soon
as is commercially reasonably practicable after Closing, provide to the
Transferee a listing of all forced placed insurance in place with respect to the
Loan Collateral, and the Transferor shall execute and deliver to the Transferee
notices of the assignment (in a form acceptable to the Transferee) of the
Transferor’s interest under any casualty or life insurance policies carried by
Obligors. At or promptly following its receipt of such notices of assignment,
the Transferee shall, at its expense, transmit such notices to such carriers.
The Transferor shall not be obligated to continue any insurance maintained by it
after Closing.

11



--------------------------------------------------------------------------------



 



     2.13 Conditional Delivery of Closing Documents. In order to expedite
Closing, each Party shall have the right to execute and deliver Closing
Documents (in the forms required by this Agreement and dated as of the Closing
Date determined in accordance with this Agreement) to the other Party prior to
Closing. Each such delivery prior to Closing shall be subject to the conditions
subsequent (without the necessity of the delivering Party repeating such
conditions upon any such delivery) that (i) each such delivery shall be
effective only upon the completion of Closing in accordance with this Agreement,
and (ii) if this Agreement is terminated or if Closing is not completed prior to
the date herein specified for Closing, then the receiving Party shall promptly
return all such Closing Documents to the delivering Party.
     2.14 Review of Asset Files. Prior to Closing, the Transferor will permit
representatives of the Transferee to have full access at all reasonable times
upon reasonable prior notice to the Transferor, and in a manner so as not to
interfere with the normal business operations of the Transferor to all Asset
Files.
     2.15 Changes in Loan Schedule; Warranty Matters. The Transferor shall
promptly notify the Transferee of any changes during the Interim Period in the
information set forth in the applicable Loan Schedule. The Transferor shall
promptly notify the Transferee of any failure of an Asset to comply with the
representations and warranties set forth in Section 4 of which the Transferor
obtains Knowledge after the Closing Date.
     2.16 Notice of Claims. The Transferor shall promptly notify the Transferee
of any Claims made or threatened relating to any Asset during the Interim Period
of which the Transferor has Knowledge. This provision shall not require the
Transferor to conduct any investigation to determine if any Claims exist.
     2.17 Commitments. The Transferee agrees to comply with the commitments of
the Transferor relating to modifications to the Loans and the Loan Documents.
3. Representations and Warranties Concerning the Transaction.
     3.01 Representations and Warranties of LBB. Except as set forth in the
Exception Schedule, LBB represents and warrants to CCPC that the statements
contained in this Section 3.01 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 3.01).
          (a) Organization. LBB is a Federally chartered, regulated and insured
savings institution, and is duly organized, validly existing and in good
standing under the laws of the United States of America.
          (b) Authority. LBB has taken all necessary action to authorize its
execution, delivery and performance of, and has the power and authority to
execute, deliver and perform its obligations under, this Agreement and all
Closing Documents, and to consummate the transactions contemplated hereby and
thereby.

12



--------------------------------------------------------------------------------



 



          (c) Enforceability. This Agreement, all Closing Documents and all of
the obligations of LBB hereunder and thereunder are the legal, valid and binding
obligations of LBB, enforceable against LBB in accordance with their terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
          (d) No Conflict; Consents. Neither LBB’s execution and delivery of
this Agreement nor the performance of its obligations hereunder will conflict
with any provision of any Legal Requirement to which LBB is subject, nor
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of any agreement to which LBB is a party or by
which it is bound. LBB has obtained all consents, approvals, authorizations and
orders of any court or governmental agency or body required for its execution,
delivery and performance of this Agreement.
          (e) Pending Legal Action. To LBB’s Knowledge, there is no action, suit
or proceeding pending against LBB in any court or by or before any other
governmental agency or instrumentality which if determined adversely to LBB
would materially or adversely affect the ability of LBB to carry out the
transactions contemplated by this Agreement.
          (f) Brokers’ Fees. LBB does not have any agreement, liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which CCPC could
become liable or obligated.
          (g) LBB’s Financial Condition. LBB is not insolvent as of the date of
this Agreement and shall not be rendered insolvent by the consummation of the
transactions contemplated by this Agreement. For the purposes of this Agreement,
“insolvent” shall mean that the value of LBB’s liabilities exceeds the value of
LBB’s assets or that LBB is generally unable to pay its debts as and when due.
     3.02 Representations and Warranties of CCPC. CCPC represents and warrants
to LBB that the statements contained in this Section 3.02 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3.02).
          (a) Organization. CCPC is a Massachusetts corporation and is duly
organized, validly existing and in good standing under the laws of the State of
Massachusetts.
          (b) Authority. CCPC has taken all necessary action to authorize its
execution, delivery and performance of, and has the power and authority to
execute, deliver and perform its obligations under, this Agreement and all
Closing Documents, and to consummate the transactions contemplated hereby and
thereby.
          (c) Enforceability. This Agreement, all Closing Documents and all the
obligations of CCPC hereunder and thereunder are the legal, valid and binding
obligations of

13



--------------------------------------------------------------------------------



 



CCPC, enforceable against CCPC in accordance with their terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting the enforcement of creditors’ rights generally
and general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
          (d) No Conflict; Consents. Neither CCPC’s execution and delivery of
this Agreement nor the performance of its obligations hereunder will conflict
with any provision of any Legal Requirement to which CCPC is subject, nor
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of any agreement to which CCPC is a party or by
which it is bound. CCPC has obtained all consents, approvals, authorizations and
orders of any court or governmental agency or body required for its execution,
delivery and performance of this Agreement.
          (e) Pending Legal Action. To CCPC’s Knowledge, there is no action,
suit or proceeding pending against CCPC in any court or by or before any other
governmental agency or instrumentality which if determined adversely to CCPC
would materially and adversely affect the ability of CCPC to carry out the
transactions contemplated by this Agreement.
          (f) Brokers’ Fees. CCPC does not have any agreement, liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which LBB could
become liable or obligated.
          (g) CCPC’s Financial Condition. CCPC is not insolvent as of the date
of this Agreement and shall not be rendered insolvent by the consummation of the
transactions contemplated by this Agreement. For the purposes of this Agreement,
“insolvent” shall mean that the value of CCPC’s liabilities exceeds the value of
CCPC’s assets or that CCPC is generally unable to pay its debts as and when due.
4. Representations, Warranties and Covenants Concerning the Assets.
     4.01 Representations and Warranties Concerning the Bank Loans. Subject to
the limitations of survival in Section 7.01 of this Agreement and except as set
forth in the Bank Loan Schedule or the Exception Schedule, LBB represents and
warrants to CCPC with respect to each Bank Loan that the statements contained in
this Section 4.01 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Section 4.01).
          (a) Ownership. LBB is the sole legal and beneficial owner and holder
of all rights, title and interest in and to the Bank Loans, free and clear of
any and all liens, security interests, pledges, charges or rights of redemption.
LBB has full right and authority to sell, assign and transfer each of the Bank
Loans without the consent of any Person, except for consents that have or will
be obtained on or before the Closing Date. Upon conveyance of each Bank Loan to
CCPC, no Person other than CCPC will have any right, title or interest in and to
each Bank Loan, including any payments made on or in respect of the Bank Loan,
except as

14



--------------------------------------------------------------------------------



 



otherwise provided in this Agreement. No Person has any servicing rights related
to the Bank Loan, except as contemplated by this Agreement.
          (b) Intentionally Omitted.
          (c) No Right to Future Advances; Commitments. Each Bank Loan is fully
funded and advanced, and no Person has any right to receive or compel
disbursement of any additional loan proceeds or future advances with respect to
any of the Bank Loans, nor are there any outstanding commitments to modify or
restructure any of the Bank Loans.
          (d) Enforceability. Each of the Loan Documents related to the Bank
Loans is the legal, valid and binding obligation of the Obligor, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law). The Note with respect to each Bank Loan is not subject to any right of
rescission, set-off, counterclaim or defense. The Bank Loan is secured by a
valid and enforceable lien on or security interest (with the priority disclosed
on the Bank Loan Schedule) in the Loan Collateral for such Bank Loan having the
priority indicated on the Bank Loan Schedule. The Loan Documents related to the
Bank Loans, taken together as a whole, contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the practicable realization against the Loan Collateral related to
the Bank Loans of the benefits of the security intended to be provided thereby,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).
          (e) No Modification or Waiver. Except as evidenced in the Asset File
by written documentation, LBB has not released any Obligor or waived, materially
modified, altered, satisfied, canceled or subordinated the Bank Loans or any
Loan Documents or Loan Collateral related to the Bank Loans in any material
respect.
          (f) Intentionally Omitted.
          (g) Litigation. To LBB’s Knowledge, except as set forth on the
Exception Schedule, there is no litigation outstanding, pending or threatened
relating to the Bank Loans.
          (h) No Cross-Collateralization. The Loan Collateral for a Bank Loan
does not secure any obligation other than the Bank Loans transferred pursuant to
this Agreement.
          (i) Accuracy of Loan Schedule. Except as may be warranted absolutely
and without reservation in this Agreement, to LBB’s Knowledge, all information
pertaining to the Bank Loans on the Bank Loan Schedule is true and correct in
all respects, except as may be set forth on the Exception Schedule.

15



--------------------------------------------------------------------------------



 



          (j) Loan Balance. As of the Cut-Off Date, the unpaid Principal Balance
of each of the Bank Loans is as set forth on the Bank Loan Schedule.
          (k) Intentionally Omitted.
          (l) Information. To LBB’s Knowledge, LBB did not intentionally exclude
documents or information from the Asset Files for the Bank Loans relating to
unfunded commitments, environmental assessments prepared by third party vendors,
appraisals prepared by third party vendors or unprivileged pending litigation
materials. To LBB’s Knowledge, no material documents have been excluded from the
Asset Files related to the Bank Loans.
          (m) Intentionally Omitted.
          (n) Intentionally Omitted.
          (o) Financing Statements. As to any Bank Loan for which the Primary
Loan Collateral or material security for the Bank Loan is a UCC security
interest in personal property, the UCC financing statements perfecting such
security interest have been properly filed, assigned by UCC-3 assignment
statements to LBB and timely continued by the filing of continuation statements
as necessary to avoid lapse or expiration of perfection and/or loss of priority.
          (p) Title Insurance. As to any Bank Loan for which the Primary Loan
Collateral or material security for the Bank Loan is a Mortgage, an ALTA (or
equivalent) policy of mortgagee title insurance has been issued to insure the
Bank Loan or a qualified independent third party has reviewed title to the
Mortgaged Property and has issued a report as to the lien priority of the
Mortgage.
          (q) Partial Releases. With respect to any Bank Loan for which a
portion of the Mortgaged Property has been released from the Loan Collateral,
each partial release was made in the ordinary course of the administration of
the Bank Loan as contemplated by and in accordance with the Loan Documents or
usual and customary servicing practices and for consideration of the net
proceeds of the sale of the portion of the Mortgaged Property released or such
other consideration as was contemplated under the applicable Loan Documents or
usual and customary servicing practices with all such consideration of each such
partial release having been applied to the indebtedness owing under the Bank
Loan and any proceeds from such partial release were applied to reduce the
principal balance of the related Bank Loan. Each of the Loan Documents and all
of the Loan Collateral related to such Bank Loan remaining after each such
partial release continued in full force and effect, unaffected by such partial
release.
     4.02 Representations and Warranties Concerning the REIT Loans. Subject to
the limitations of survival in Section 7.01 of this Agreement and except as set
forth in the REIT Loan Schedule or the Exception Schedule, CCPC represents and
warrants to LBB with respect to each REIT Loan that the statements contained in
this Section 4.02 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Section 4.02).

16



--------------------------------------------------------------------------------



 



          (a) Ownership. CCPC is the sole legal and beneficial owner and holder
of all rights, title and interest in and to the REIT Loans, free and clear of
any and all liens, security interests, pledges, charges or rights of redemption.
CCPC has full right and authority to sell, assign and transfer each of the REIT
Loans without the consent of any Person, except for consents that have or will
be obtained on or before the Closing Date. Upon conveyance of each REIT Loan to
LBB, no Person other than LBB will have any right, title or interest in and to
each REIT Loan, including any payments made on or in respect of the REIT Loan,
except as otherwise provided in this Agreement. No Person has any servicing
rights related to the REIT Loan, except as contemplated by this Agreement.
          (b) Intentionally Omitted.
          (c) No Right to Future Advances; Commitments. Each REIT Loan is fully
funded and advanced, and no Person has any right to receive or compel
disbursement of any additional loan proceeds or future advances with respect to
any of the REIT Loans, nor are there any outstanding commitments to modify or
restructure any of the REIT Loans.
          (d) Enforceability. Each of the Loan Documents related to the REIT
Loans is the legal, valid and binding obligation of the Obligor, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law). The Note with respect to each REIT Loan is not subject to any right of
rescission, set-off, counterclaim or defense. The REIT Loan is secured by a
valid and enforceable lien on or security interest (with the priority disclosed
on the REIT Loan Schedule) in the Loan Collateral for such REIT Loan having the
priority indicated on the REIT Loan Schedule. The Loan Documents related to the
REIT Loans, taken together as a whole, contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the practicable realization against the Loan Collateral related to
the REIT Loans of the benefits of the security intended to be provided thereby,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).
          (e) No Modification or Waiver. Except as evidenced in the Asset File
by written documentation, CCPC has not released any Obligor or waived,
materially modified, altered, satisfied, canceled or subordinated the REIT Loans
or any Loan Documents or Loan Collateral related to the REIT Loans in any
material respect.
          (f) Intentionally Omitted.
          (g) Litigation. To CCPC’s Knowledge, except as set forth on the
Exception Schedule, there is no litigation outstanding, pending or threatened
relating to the REIT Loans.

17



--------------------------------------------------------------------------------



 



          (h) No Cross-Collateralization. The Loan Collateral for a REIT Loan
does not secure any obligation other than the REIT Loans transferred pursuant to
this Agreement.
          (i) Accuracy of Loan Schedule. Except as may be warranted absolutely
and without reservation in this Agreement, to CCPC’s Knowledge, all information
pertaining to the REIT Loans on the REIT Loan Schedule is true and correct in
all respects, except as may be set forth on the Exception Schedule.
          (j) Loan Balance. As of the Cut-Off Date, the unpaid Principal Balance
of each of the REIT Loans is as set forth on the REIT Loan Schedule.
          (k) Intentionally Omitted.
          (l) Information. To CCPC’s Knowledge, CCPC did not intentionally
exclude documents or information from the Asset Files for the REIT Loans
relating to unfunded commitments, environmental assessments prepared by third
party vendors, appraisals prepared by third party vendors or unprivileged
pending litigation materials. To CCPC’s Knowledge, no material documents have
been excluded from the Asset Files related to the REIT Loans.
          (m) Intentionally Omitted.
          (n) Intentionally Omitted.
          (o) Financing Statements. As to any REIT Loan for which the Primary
Loan Collateral or material security for the REIT Loan is a UCC security
interest in personal property, the UCC financing statements perfecting such
security interest have been properly filed, assigned by UCC-3 assignment
statements to CCPC and timely continued by the filing of continuation statements
as necessary to avoid lapse or expiration of perfection and/or loss of priority.
          (p) Title Insurance. As to any REIT Loan for which the Primary Loan
Collateral or material security for the REIT Loan is a Mortgage, an ALTA (or
equivalent) policy of mortgagee title insurance has been issued to insure the
REIT Loan or a qualified independent third party has reviewed title to the
Mortgaged Property and has issued a report as to the lien priority of the
Mortgage.
          (q) Partial Releases. With respect to any REIT Loan for which a
portion of the Mortgaged Property has been released from the Loan Collateral,
each partial release was made in the ordinary course of the administration of
the REIT Loan as contemplated by and in accordance with the Loan Documents or
usual and customary servicing practices and for consideration of the net
proceeds of the sale of the portion of the Mortgaged Property released or such
other consideration as was contemplated under the applicable Loan Documents or
usual and customary servicing practices with all such consideration of each such
partial release having been applied to the indebtedness owing under the REIT
Loan and any proceeds from such partial release were applied to reduce the
principal balance of the related REIT Loan. Each of the Loan Documents and all
of the Loan Collateral related to such REIT Loan remaining after each such
partial release continued in full force and effect, unaffected by such partial
release.

18



--------------------------------------------------------------------------------



 



     4.03 Further Cooperation. Each of the Transferors covenants and agrees that
it shall, from time to time, and with no further liability to the Transferee,
execute and deliver or cause to be executed and delivered, such additional
instruments, assignments, endorsements, papers and documents as the Transferee
may at any time reasonably request for the purpose of carrying out this
Agreement and the transfers provided for herein.
5. Servicing of Loans.
     5.01 Servicing of Assets Prior to Closing. Until Closing, the Transferor
(or its designee) shall service the Assets in conformity with its normal
servicing practices employed by it with respect to loans and real estate owned
by financial institutions similar to the Assets. Prior to Closing, the
Transferor will not, and will not permit any third party servicer to, without
the prior written consent of the Transferee, (i) release any Loan Collateral or
any Obligor, except in connection with a payment in full of any such Loan,
(ii) compromise or settle any Claim with respect to any Loan, (iii) initiate,
complete or otherwise take any action with respect to a foreclosure of any Loan
Collateral, or (iv) sell or encumber, or contract to sell or encumber, or modify
any Asset or any portion thereof or interest therein.
     5.02 Servicing of Loans After Closing. Promptly after Closing, the
Transferor, at the Transferee’s option, shall terminate all existing servicing
agreements effective as of the applicable Closing Date with respect to the Loans
conveyed on such date; and, at the Transferee’s option, the Transferor shall
terminate or assign to the Transferee all existing managing agreements, listing
agreements and service contracts, effective as of such Closing Date with respect
to the Asset conveyed on such date. The Assets shall be sold, assigned and
transferred to the Transferee on a whole-loan basis. As of the Closing Date,
except as otherwise provided herein, all rights, obligations, liabilities and
responsibilities with respect to the servicing of the Assets conveyed on such
date (except those liabilities existing on or before the applicable Closing
Date) shall pass to the Transferee.
     5.03 Tax Reporting. The Transferee shall file with the Internal Revenue
Service and each applicable state and local taxing authority, all forms, reports
and information returns for the Loans acquired by it at the Closing which,
pursuant to Legal Requirements, are to be filed for the portion of the calendar
year 2009 occurring after the Cut-Off Date. The Transferor shall file with the
Internal Revenue Service and each applicable state and local taxing authority
all forms, reports and informative returns for the Loans transferred by it a the
Closing which pursuant to Legal Requirements are to be filed for the portion of
the calendar year ending on the Cut-Off Date.
     5.04 Further Cooperation. After the Closing Date, each of the Transferors
shall, upon the applicable Transferee’s reasonable request, execute and deliver
to the Transferee such additional assignments, endorsements, financing
statements and other documents as shall be required, in the Transferee’s
reasonable judgment, to convey or perfect the Transferee’s right, title and
interest in any of the Assets and such pleadings or notices of substitution
necessary to substitute the Transferee for the Transferor in all Litigation
Matters related to the Loans transferred to the Transferee at Closing, all of
which shall be prepared at the Transferee’s

19



--------------------------------------------------------------------------------



 



expense. The Transferee shall prepare and record any such additional
assignments, endorsements, financing statements, substitutions, pleadings or
other documents pursuant to this Section 5.04 at the Transferee’s sole cost and
expense. The Transferee shall be responsible for determining the appropriate
location and records in which to file any assignments, endorsements, financing
statements, substitutions, pleadings or other documents delivered pursuant to
this Section 5.04.
     5.05 Litigation. The Transferor shall be relieved of any obligation to
prosecute, participate in, monitor or pay any attorney’s fees or other expenses
incurred in any Litigation Matters related to the Loans transferred by the
Transferor after the Closing Date. The Transferor shall cooperate with the
Transferee with respect to the transition of all such Litigation Matters,
including by providing to the Transferee information and documentation pertinent
to the Litigation Matters.
6. Conditions to Obligation to Close.
     6.01 Conditions to Obligation of CCPC. The obligation of CCPC to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
          (a) The representations and warranties set forth in Section 3.01 and
Section 4.01 above shall be true and correct in all material respects at and as
of the Closing Date;
          (b) LBB shall have performed and complied with all of its covenants
hereunder in all respects through Closing and shall have delivered Schedule A in
form reasonably acceptable to CCPC;
          (c) LBB shall have delivered to CCPC or to the Servicer on behalf of
CCPC in accordance with Sections 2.06, the Bill of Sale and the Loan Documents
and the Allonge for each Bank Loan;
          (d) CCPC shall have consented, at its sole and absolute discretion, to
any releases (other than any release in connection with a payment in full of any
such Bank Loan), or other material modifications, changes or negotiations
occurring after the date of this Agreement and prior to the Closing Date and
affecting or pertaining to any Bank Loan. Notwithstanding the foregoing, CCPC
may at its option insist that the Bank Loans are entirely unmodified, as
required by Section 4.01(e);
          (e) LBB shall have paid to CCPC the amount, if any, equal to all
payments received during the Interim Period with respect to the Bank Loans in
accordance with the provisions of Section 2.04, above;
          (f) CCPC shall have received all requisite consents and approvals
necessary to enter into and consummate the transactions contemplated by this
Agreement and any necessary notice periods shall have lapsed; and

20



--------------------------------------------------------------------------------



 



          (g) No order, injunction or decree issued by any court or agency of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the transactions contemplated by this Agreement shall be in
effect. No statute, rule, regulation, order, injunction or decree shall have
been enacted, entered, promulgated or enforced by any governmental authority
that prohibits, materially restricts or makes illegal consummation of the
transactions contemplated by this Agreement.
     CCPC may waive any condition specified in this Section 6.01 if it executes
a writing so stating at or prior to Closing.
     6.02 Conditions to Obligation of LBB. The obligation of LBB to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
          (a) The representations and warranties set forth in Section 3.02 and
Section 4.02 above shall be true and correct in all material respects at and as
of the Closing Date;
          (b) CCPC shall have performed and complied with all of its covenants
hereunder in all respects through Closing and shall have delivered Schedule B in
form reasonably acceptable to LBB;
          (c) CCPC shall have delivered to LBB or to the Servicer on behalf of
LBB in accordance with Sections 2.06, the Bill of Sale and the Loan Documents
and the Allonge for each REIT Loan;
          (d) LBB shall have consented, at its sole and absolute discretion, to
any releases (other than any release in connection with a payment in full of any
such REIT Loan), or other material modifications, changes or negotiations
occurring after the date of this Agreement and prior to the Closing Date and
affecting or pertaining to any REIT Loan. Notwithstanding the foregoing, LBB may
at its option insist that the REIT Loans are entirely unmodified, as required by
Section 4.02(e);
          (e) CCPC shall have paid to LBB the amount, if any, equal to all
payments received during the Interim Period with respect to the REIT Loans in
accordance with the provisions of Section 2.04, above;
          (f) LBB shall have received all requisite consents and approvals
necessary to enter into and consummate the transactions contemplated by this
Agreement and any necessary notice periods shall have lapsed; and
          (g) No order, injunction or decree issued by any court or agency of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the transactions contemplated by this Agreement shall be in
effect. No statute, rule, regulation, order, injunction or decree shall have
been enacted, entered, promulgated or enforced by any governmental authority
that prohibits, materially restricts or makes illegal consummation of the
transactions contemplated by this Agreement.

21



--------------------------------------------------------------------------------



 



          LBB may waive any condition specified in this Section 6.02 if it
executes a writing so stating at or prior to Closing.
7. Remedies for Breaches of this Agreement.
     7.01 Survival of Representations and Warranties. All of the representations
and warranties of the Parties contained in Section 3.01 and Section 3.02 of this
Agreement shall survive Closing and continue in full force and effect for a
period of five (5) years thereafter. The representations and warranties in
Section 4.01 and Section 4.02 shall survive Closing and continue in full force
and effect for a period of one (1) year thereafter.
     7.02 Scope of Investigation and Other Due Diligence. The Parties agree that
the representations and warranties in Section 4.01 and Section 4.02 are made for
the purpose of establishing a remedy for the Transferee in the event that
matters mutually assumed by the Parties are not as assumed by them. The Parties
understand that if any of the representations or warranties in Section 4.01 or
Section 4.02 are breached, the Transferee’s rights and remedies are limited to
those expressly set forth in Section 7.03. In no event shall a breach of a
representation or warranty in Section 4.01 or Section 4.02 be used as evidence
of, or deemed to constitute bad faith, misconduct or fraud even in the event
that it is shown that the Transferor or any Affiliates thereof, or any of its or
their respective directors, employees, officers, lawyers, accountants or agents,
knew or should have known of the existence of information which was inconsistent
with any of the representations and warranties provided in Section 4.01 or
Section 4.02, as applicable.
     7.03 Repurchase of Defective Assets.
          (a) Notice of a Breach. In the event of a Material breach by LBB of a
representation or warranty contained in Section 4.01 with respect to the Bank
Loans or by CCPC of a representation or warranty contained in Section 4.02 with
respect to the REIT Loans, LBB in the case of a representation or warranty
contained in Section 4.02 and CCPC in the case of representation or warranty
contained in Section 4.01 shall have the right to give the Transferor a
Certificate of Defect no later than 30 days following the determination by the
Transferee of the breach thereof. If a Certificate of Defect is delivered by the
Transferee in a timely fashion but is considered by the Transferor to be
deficient in any respect, so long as it substantially complies with the
requirements of this Agreement, the Transferee shall be afforded a reasonable
period of time by the Transferor, not to exceed 30 days after notice from the
Transferor specifying such deficiencies in reasonable detail, in order to
supplement such Certificate and cure any deficiencies; and such Certificate, but
only so long as it substantially complies as aforesaid, shall be deemed
sufficient to avoid termination and extinguishment of the Transferee’s rights
hereunder. Each of the Transferors agrees to use commercially reasonable efforts
to cure any lapses of or missing assignments, transfer documents or the like in
the chain of title to the Note or in the Collateral Security therefor related to
a Loan transferred by such Transferor at the Closing by obtaining from prior
transferors any such missing assignments and/or transfer documents. If the
Transferee delivers a Certificate of Defect which is part of an Asset Group,
then, unless the Transferee elects otherwise in such Certificate of Defect, the
Certificate of Defect shall be deemed to cover all Assets in such Asset Group.

22



--------------------------------------------------------------------------------



 



          (b) Transferor’s Response. By no later than 45 days following its
receipt of a Certificate of Defect, the Transferor shall notify the Transferee
in writing that the Transferor: (i) disputes that the alleged defect or breach
exists, (ii) intends to attempt to cure such defect or breach within the Cure
Period, or (iii) will repurchase the allegedly Defective Assets, or if and as
the Parties mutually agree, will remit to the Transferee a payment with respect
to such allegedly Defective Asset in an amount reflecting the diminution in
value of the Defective Asset, and the date on which such payment shall occur,
which in no event shall be later than 10 days after the Transferor’s response.
If the Transferor has given the Transferee notification of the Transferor’s
intention to attempt to cure, and if before the end of the Cure Period, the
Transferor has failed to cure the defect or breach, then the Transferor shall
repurchase the Defective Assets within 10 days following the end of such Cure
Period. If the Transferor fails to provide such notice within forty five
(45) days following its receipt of a Certificate of Defect, the Transferee shall
provide a second copy of such Certificate of Defect to the Transferor, and if
the Transferor fails to provide the notice required under this Section within
ten (10) days following its receipt of such second copy of the Certificate of
Defect it shall be deemed to have agreed to repurchase the Defective Asset and
shall repurchase the Defective Assets within fifteen (15) days following its
receipt of the second copy of the Certificate of Defect.
          (c) Repurchase. If the Transferor becomes obligated by this Agreement
to repurchase any Defective Assets from the Transferee, then (i) closing of such
repurchase shall occur within 10 days after the Transferor’s repurchase
obligation is determined, (ii) at such closing the Transferor shall pay the
Transferee by wire transfer to an account designated by the Transferee, the
Asset Repurchase Price, and (iii) the Transferee shall convey the Defective
Assets to Transferor, pursuant to documents substantially the same as the
applicable Closing Documents originally delivered to the Transferee by the
Transferor, and shall make deliveries and take all other appropriate action on
the same terms and conditions under which the Transferor had conveyed such
Defective Assets to the Transferee. Such conveyance(s) by the Transferee shall
be without recourse, representation or warranty (express or implied) of any kind
except as follows: (1) the Transferee is the owner of the affected Assets and
has the authority to transfer such Assets free and clear of any liens to the
Transferor; (2) the terms of such Assets have not been modified by any written
or oral agreement between the Transferee and any Obligor; (3) the Transferee has
not obtained full payment on such Assets from any Obligor, guarantor or surety,
or otherwise accepted partial payment thereof in full satisfaction of the debt
evidenced thereby; (4) the Transferee has not released any collateral other than
for adequate payment to the Transferee and has not released any Obligor,
guarantor, surety or other person liable for payment of such Assets, (5) the
Transferee has not subordinated or released any security interests or liens in
any collateral that secures such Assets, and (6) the Transferee has not allowed
any liens or security interests that secure such Assets to lapse or become
unperfected.
          (d) Materiality or Defect Thresholds. Neither the requirements that a
breach be “Material” for application of the remedies set forth in Section 7, nor
the threshold requirements for a Environmental Defect or a Structural Defect,
shall limit (or reduce or be a credit against) the responsibility of the
Transferor to, at its option, effect a full cure of the breach or to repurchase
the Loan under this Section 7 after the defect has been determined to meet such
threshold.

23



--------------------------------------------------------------------------------



 



     7.04 Indemnification Provisions for Benefit of CCPC. LBB shall indemnify,
defend and hold CCPC harmless for the following: (i) the breach by LBB of any of
the covenants of this Agreement to be performed by LBB, (ii) any and all
liabilities arising out of the tortious or unlawful acts or omissions of LBB in
regard to any Bank Loan prior to the Closing Date, including but not limited to
any “lender liability” or similar claims asserted against CCPC to the extent
such claims arose out of actions or omissions of LBB, or other events, that
occurred prior to the Closing Date, or (iii) any amount owed to attorneys or
other persons for services provided to LBB or LBB’s predecessor in interest with
respect to any Bank Loan. Notwithstanding the foregoing, this indemnification
provision does not apply to a breach of warranty by LBB under Section 3.01 or
Section 4.01 of this Agreement, regardless of whether LBB had Knowledge of a
matter which was the subject of the warranty.
     7.05 Indemnification Provision for Benefit of LBB. CCPC shall indemnify,
defend and hold LBB harmless for the following: (i) the breach by CCPC of any of
the covenants of this Agreement to be performed by CCPC, (ii) any and all
liabilities arising out of the tortious or unlawful acts or omissions of CCPC in
regard to any REIT Loan prior to the Closing Date, including but not limited to
any “lender liability” or similar claims asserted against LBB to the extent such
claims arose out of actions or omissions of CCPC, or other events, that occurred
prior to the Closing Date, or (iii) any amount owed to attorneys or other
persons for services provided to CCPC or CCPC’s predecessor in interest with
respect to any REIT Loan. Notwithstanding the foregoing, this indemnification
provision does not apply to a breach of warranty by CCPC under Section 3.02 or
Section 4.02 of this Agreement, regardless of whether CCPC had Knowledge of a
matter which was the subject of the warranty.
8. Termination.
     8.01 Termination of Agreement. The Parties may terminate this Agreement as
provided below:
          (a) LBB and CCPC may terminate this Agreement by mutual written
consent at any time prior to Closing;
          (b) Either LBB or CCPC may terminate this Agreement by written notice
to the other Party if any governmental authority shall have enacted, issued,
promulgated, enforced or entered any injunction, order, decree or ruling or
taken any other action (including the failure to have taken an action) which, in
either case, has become final and non-appealable and has the effect of making
consummation of the transactions contemplated by this Agreement illegal or
otherwise preventing or prohibiting consummation of the transactions
contemplated by this Agreement (“Governmental Order”), and such Governmental
Order shall have become final and unappealable; provided, however, that the
terms of this Section 8.01(b) shall not be available to any Party unless such
Party shall have used its reasonable best efforts to oppose any such
Governmental Order or to have such Governmental Order vacated or made
inapplicable to the transactions contemplated by this Agreement;

24



--------------------------------------------------------------------------------



 



          (c) Intentionally Omitted;
          (d) CCPC may terminate this Agreement by giving written notice to LBB
at any time prior to Closing in the event LBB has breached any material
representation, warranty or covenant contained in this Agreement in any material
respect, and CCPC has notified LBB of the breach, and the breach has continued
without cure for a period of 10 days after the notice of breach; and
          (e) LBB may terminate this Agreement by giving written notice to CCPC
at any time prior to Closing in the event CCPC has breached any material
representation, warranty or covenant contained in this Agreement in any material
respect, and LBB has notified CCPC of the breach, and the breach has continued
without cure for a period of ten (10) days after the notice of the breach.
     8.02 Effect of Termination. If any Party terminates this Agreement pursuant
to Section 8.01 above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party.
9. Miscellaneous.
     9.01 Further Actions. If after Closing any further action is necessary or
desirable to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party may request.
     9.02 Press Release and Public Announcements. Either Party may issue a press
release or make a public announcement relating to the subject matter of this
Agreement with the prior written approval of the other Party, such approval not
to be unreasonably withheld, except as may be prohibited under Federal or state
law. Each Party, or any of its Affiliates, may make any public disclosure they
believe in good faith is required by applicable law or any listing or trading
agreement concerning their publicly-traded securities (in which case such Party
will use its reasonable best efforts to advise the other Party prior to the
disclosure).
     9.03 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
     9.04 Entire Agreement. This Agreement (including the documents referred to
herein and the schedules and exhibits attached hereto) constitutes the entire
agreement among the Parties and supersedes any prior understandings, agreements
or representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.
     9.05 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party.

25



--------------------------------------------------------------------------------



 



     9.06 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
     9.07 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     9.08 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given if (and then three
Business Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:

     
If to LBB:
  Lehman Brothers Bank, FSB
 
  1271 Avenue of the Americas, 46th Floor
 
  New York, New York 10019
 
  Attention: Lana Franks
 
   
If to CCPC:
  Capital Crossing Preferred Corporation
 
  1271 Avenue of the Americas, 46th Floor
 
  New York, New York 10019
 
  Attention: Lana Franks

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any Party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.
     9.09 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OR CONFLICT OF LAW, PROVISION OR RULE (WHETHER OF THE STATE OF NEW
YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
     9.10 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by LBB
and CCPC. No waiver by any Party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether

26



--------------------------------------------------------------------------------



 



intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.
     9.11 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     9.12 Expenses. Regardless of whether Closing occurs, each Party shall be
responsible for the payment of all costs and expenses incurred by it in
negotiating and performing its obligations under this Agreement and the
transactions contemplated hereby, including, without limitation, the costs of
its due diligence providers, counsel, accountants and consultants.
     9.13 Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. The word “including” shall mean including without
limitation. The Parties intend that each representation, warranty and covenant
contained herein shall have independent significance. If any Party has breached
any representation, warranty or covenant contained herein in any respect, the
fact that there exists another representation, warranty or covenant relating to
the same subject matter (regardless of the relative levels of specificity) which
the Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty or covenant.
     9.14 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
     9.15 Intentionally Omitted.
     9.16 Limited Purpose of Allocated Purchase Prices. LBB and CCPC acknowledge
that, although an Allocated Purchase Price for the Assets may be used for
certain limited purposes under this Agreement, such amounts do not represent any
allocation of value to the Assets for tax and accounting purposes. LBB and CCPC
further acknowledge that neither the Allocated Purchase Price for the Assets nor
the Loan balances represent the fair market value of the Assets or the
underlying collateral or mortgage property. LBB and CCPC expressly reserve the
right to allocate the values for the Assets for Federal and state income tax
purposes and their own internal accounting purposes as they reasonably determine
and in a manner different from the Allocated Purchase Price.
     9.17 Intentionally Omitted.
     9.18 Confidentiality. All information disclosed or furnished by one party
to another, whether orally or in writing, in connection with this Agreement and
the Transferee’s due diligence examination of Transferor’s files shall be deemed
to be proprietary and confidential

27



--------------------------------------------------------------------------------



 



information of the disclosing party. The receiving party agrees not to disclose
such information to any third party other than its representatives or employees,
legal counsel, accountants, advisors or, as necessary, to applicable regulatory
agencies, or as otherwise contemplated in this Agreement or the Exhibits and
Schedules hereto. Regardless of whether closing occurs hereunder, each party
agrees that it shall not use the proprietary or confidential information of the
other party for the purpose of soliciting customers of the other party.
{THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.
SIGNATURES APPEAR ON THE FOLLOWING PAGE.}

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

                  LEHMAN BROTHERS BANK, FSB    
 
           
 
  By:   /s/ Lana Franks    
 
  Name:  
 
Lana Franks    
 
  Title:   Managing Director    
 
                CAPITAL CROSSING PREFERRED CORPORATION    
 
           
 
  By:   /s/ Lana Franks    
 
           
 
  Name:   Lana Franks    
 
  Title:   President    

 